Exhibit 10.1

 

$100,000,000

 

COMMUNITY HEALTHCARE TRUST INCORPORATED

 

COMMON STOCK

PAR VALUE $0.01 PER SHARE

 

SALES AGENCY AGREEMENT

 

August 7, 2018

 

Sandler O’Neill & Partners, L.P.

1251 Avenue of the Americas, 6th Floor

New York, New York 10020

 

Evercore Group L.L.C.

55 East 52nd Street, 36th Floor

New York, NY 10055

 

SunTrust Robinson Humphrey, Inc.

3333 Peachtree Road NE, 11th Floor

Atlanta, GA 30326

Attention: Equity Capital Markets

 

BB&T Capital Markets, a division of BB&T Securities, LLC

Capital Markets Syndicate Desk

901 East Byrd Street, Suite 300

Richmond, VA 23219

 

Fifth Third Securities, Inc.

424 Church Street

Maildrop: UTFC6B

Nashville, TN 37219

 

Janney Montgomery Scott LLC

1717 Arch Street, 22nd Floor

Philadelphia, PA 19103

 

Ladies and Gentlemen:

 

Community Healthcare Trust Incorporated, a Maryland corporation (the “Company”),
confirms its agreement (this “Agreement”) with Sandler O’Neill & Partners, L.P.,
Evercore Group L.L.C., SunTrust Robinson Humphrey, Inc., BB&T Capital Markets, a
division of BB&T Securities, LLC, Fifth Third Securities, Inc. and Janney
Montgomery Scott LLC (collectively, the “Agents” or “you”), as follows:

 

1.             The Company proposes, subject to the terms and conditions stated
herein, to issue and sell from time to time to or through the Agents, shares
(the “Shares”) of the common stock, par value $0.01 per share (“Common Stock”),
of the Company, having an aggregate gross sales price of up to $100,000,000 (the
“Maximum Amount”) on the terms set forth in this Agreement. The Company agrees
that whenever it determines to sell the Shares directly to the Agents, as
principal or otherwise other than as set forth in Section 3 hereof, it will
enter into a separate agreement, which will include customary terms and
conditions consistent with the representations, warranties and provisions in
this Agreement and which will be agreed upon by the parties thereto (each, a
“Terms Agreement”).

 

The Company and Community Healthcare OP, LP, a Delaware limited partnership (the
“Operating Partnership”), jointly prepared and filed, in accordance with the
provisions of the Securities Act of 1933, as amended (the “1933 Act”), and the
rules and regulations thereunder (the “1933 Act Regulations”), with the
Securities and Exchange Commission (the “Commission”) a registration statement
on Form S-3 (File No. 333-213614) relating to the public offering and sale of
certain securities of the

 

1

--------------------------------------------------------------------------------


 

Company and the Operating Partnership, including the Shares to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules and
regulations thereunder (the “1934 Act Regulations”). The base prospectus filed
as part of the Registration Statement (as defined below), as amended in the form
in which it has been filed most recently with the Commission, including the
documents incorporated or deemed incorporated by reference therein pursuant to
Item 12 of Form S-3 under the 1933 Act, is referred to herein as the “Base
Prospectus.” The Company has prepared a prospectus supplement (the “Prospectus
Supplement”) to the Base Prospectus included as part of the Registration
Statement, which Prospectus Supplement specifically relates to the sale of the
Shares pursuant to an “at the market” offering as defined in Rule 415 of the
1933 Act. The Company will furnish to the Agents, for use by the Agents, copies
of the Base Prospectus included as part of the Registration Statement, as
supplemented by the Prospectus Supplement. Except where the context otherwise
requires, the Registration Statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
1933 Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the 1933 Act, is herein referred to as the “Registration
Statement.” The Base Prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the 1933 Act is herein referred to as
the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
via the Commission’s Electronic Data Gathering, Analysis and Retrieval system
(or any successor system) (“EDGAR”).

 

As used in this Agreement:

 

“Applicable Time” means each time of sale of Shares pursuant to this Agreement
or any relevant Terms Agreement, or such other time as agreed by the Company and
the Agents.

 

“General Disclosure Package” means any Issuer General Use Free Writing
Prospectuses and the Prospectus.

 

“Issuer Free Writing Prospectus” means as such term is defined in Rule 433 of
the 1933 Act Regulations, including, without limitation, any “free writing
prospectus” (as defined in Rule 405 of the 1933 Act Regulations) relating to the
Shares that is (i) required to be filed with the Commission by the Company,
(ii) a “road show that is a written communication” within the meaning of
Rule 433(d)(8)(i), whether or not required to be filed with the Commission, or
(iii) exempt from filing with the Commission pursuant to
Rule 433(d)(5)(i) because it contains a description of the Shares or of the
offering thereof that does not reflect the final terms, in each case in the form
filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g).

 

“Issuer General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus approved by the Agents for general distribution to investors, as
evidenced by communications between the Company and the Agents.

 

“Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Use Free Writing Prospectus.

 

2.             The Company represents and warrants to the Agents as of the date
hereof, each Representation Date (as defined in Section 6(n) below), each
Applicable Time (as defined in Section 1 above) referred to herein, and each
Delivery Date (as defined in Section 3(i) below) and agrees with the Agents
that:

 

(a)           Registration Statement and Prospectuses. The Company meets all
conditions and requirements for the use of Form S-3 to register the offer and
sale of the Shares in accordance with General Instruction I.B.1 of Form S-3.
Each of the Registration Statement and any post-effective amendment thereto have
been prepared by the Company and the Operating Partnership in conformity with
the requirements of the 1933 Act and the 1933 Act Regulations. No stop order
suspending the effectiveness of the Registration Statement or any post-effective
amendment thereto has been issued under the 1933 Act, no order preventing or
suspending the use of any prospectus supplement or the Prospectus has been
issued and no proceedings for any of those purposes have been instituted or are
pending or, to the actual knowledge of the Company and the Operating

 

2

--------------------------------------------------------------------------------


 

Partnership after due inquiry, contemplated. The Company and the Operating
Partnership have complied with each request, if any, from the Commission for
additional information.

 

Each of the Registration Statement and any post-effective amendment thereto, at
the time it became effective and at each deemed effective date with respect to
the Agents pursuant to Rule 430B(f)(2) under the 1933 Act Regulations complied
and will comply in all material respects with the requirements of the 1933 Act
and the 1933 Act Regulations. The Prospectus and each amendment or supplement
thereto, as of their respective issue dates, complied and will comply, in all
material respects with the 1933 Act and the 1933 Act Regulations. The Prospectus
and any amendments or supplements thereto delivered to the Agents for use in
connection with the offering of the Shares were or will be substantially
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
The documents incorporated or deemed to be incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or at the
time they were or hereafter are filed with the Commission, complied and will
comply in all material respects with the requirements of the 1934 Act and the
1934 Act Regulations.

 

(b)           Accurate Disclosure. Neither the Registration Statement nor any
post-effective amendment thereto, at the respective time it became effective, at
each Applicable Time and at each Delivery Date, contained, contains or will
contain an untrue statement of a material fact or omitted, omits or will omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. At each Applicable Time and at each Delivery
Date, neither (A) the General Disclosure Package or (B) any individual Issuer
Limited-Use Free Writing Prospectus, when considered together with the General
Disclosure Package, included, includes or will include an untrue statement of a
material fact or omitted, omits or will omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Neither the Prospectus nor any amendment
or supplement thereto (including any prospectus wrapper), as of its issue date,
at the time of any filing with the Commission pursuant to Rule 424(b), at each
Applicable Time and at each Delivery Date, included, includes or will include an
untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

The documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Prospectus and the General Disclosure Package, when
they were filed with the Commission, conformed in all material respects to the
requirements of the 1934 Act and the 1934 Act Regulations, and none of such
documents contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Registration Statement,
the Prospectus or the General Disclosure Package, when such documents are filed
with the Commission, will conform in all material respects to the requirements
of the 1934 Act and the 1934 Act Regulations and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company filed the Registration Statement with the
Commission before using any free writing prospectus and each free writing
prospectus was preceded or accompanied by the Prospectus satisfying the
requirements of Section 10 under the 1933 Act.

 

The representations and warranties in this Section 2(b) shall not apply to
statements in or omissions from the Registration Statement (or any amendment
thereto), the General Disclosure Package or the Prospectus (or any amendment or
supplement thereto) made in reliance upon and in conformity with the Agent
Information (as defined in Section 9(a) below).

 

(c)           Issuer Free Writing Prospectuses. Unless the Company has notified
or notifies the Agents otherwise in accordance with Section 6(c) below, no
Issuer Free Writing Prospectus conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated or deemed incorporated by reference therein, or any
preliminary or other prospectus deemed to be a part thereof that has not been
superseded or modified. Each Issuer Free Writing Prospectus has conformed or
will conform in all material respects to the requirements of the 1933 Act and
the 1933 Act Regulations on the date of first use, and the Company has complied
with any filing requirements applicable to an Issuer Free Writing Prospectus
pursuant to the 1933 Act Regulations. The Company has not made any offer
relating to the Shares that would constitute an Issuer Free Writing Prospectus
without the prior written consent of the Agents; provided, that such consent is
deemed to have been given with respect to each Permitted Free Writing Prospectus
(as defined in Section 6(c) below). The Company has retained in accordance with
the 1933 Act Regulations all Issuer Free Writing Prospectuses that were not
required to be filed pursuant to the 1933 Act Regulations. The first sentence of
this Section 2(c) shall not apply to statements in or omissions from any Issuer
Free Writing Prospectus in reliance upon and in conformity with the Agent
Information.

 

(d)           Company Not Ineligible Issuer. At the time of filing the
Registration Statement and any post-effective amendment thereto, and at the date
hereof, the Company was not and is not an “ineligible issuer,” as defined in

 

3

--------------------------------------------------------------------------------


 

Rule 405, without taking account of any determination by the Commission pursuant
to Rule 405 that it is not necessary that the Company be considered an
ineligible issuer.

 

(e)           Emerging Growth Company Status. From the time of the confidential
submission of the Company’s initial draft registration statement
(No. 333-203210) to the Commission on February 17, 2015 through the date hereof,
the Company has been and is an “emerging growth company,” as defined in
Section 2(a) of the 1933 Act (an “Emerging Growth Company”).

 

(f)            Independent Accountants. BDO USA, LLP, who certified the
financial statements and supporting schedules included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus are independent public accountants with respect to the Company as
required by the 1933 Act, the 1933 Act Regulations and the Public Company
Accounting Oversight Board (United States).

 

(g)           Financial Statements; Non-GAAP Financial Measures. The historical
consolidated financial statements of the Company included or incorporated by
reference in the Registration Statement, the General Disclosure Package and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial condition of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, owners’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified, and such financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods presented. The
supporting schedules, if any, relating to the Company and its consolidated
subsidiaries present fairly in accordance with GAAP the information required to
be stated therein. Except as included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus, no
historical or pro forma financial statements or supporting schedules are
required to be included or incorporated by reference in the Registration
Statement, the General Disclosure Package or the Prospectus under the 1933 Act
or the 1933 Act Regulations. All disclosures contained or incorporated by
reference in the Registration Statement, the General Disclosure Package or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission) comply in all material respects
with Regulation G under the 1934 Act, and Item 10 of Regulation S-K under the
1933 Act, in each case to the extent applicable.

 

(h)           No Material Adverse Change in Business. Except as otherwise
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, since the respective dates as of which information is given in the
Registration Statement, the General Disclosure Package or the Prospectus,
(A) there has been no material adverse change in or affecting any of the
properties or assets described in the Registration Statement, the Disclosure
Package or the Prospectus as owned or leased by the Company and its subsidiaries
(collectively, the “Properties”), considered as a whole, or in the condition,
financial or otherwise, or in the earnings or business of the Company and its
subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business (a “Material Adverse Effect”), (B) there have been
no transactions entered into by the Company or any of its subsidiaries, other
than those in the ordinary course of business, which are material with respect
to the Company and its subsidiaries considered as one enterprise, (C) there has
been no liability or obligation, direct or contingent (including off-balance
sheet obligations), which is material to the Company and its subsidiaries
considered as one enterprise, incurred by the Company or any of its
subsidiaries, except obligations incurred in the ordinary course of business,
and (D) there has been no distribution of any kind declared, paid or made by the
Company on any class of its shares of Common Stock or other form of ownership
interests.

 

(i)            Good Standing of the Company. The Company has been duly organized
and is validly existing as a corporation in good standing with the State
Department of Assessments and Taxation of Maryland and has all the requisite
corporate power and authority to own, lease and operate its Properties and to
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus and enter into and perform its obligations
under this Agreement, and is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not, singly or in the aggregate, result in a
Material Adverse Effect.

 

(j)            Good Standing of the Operating Partnership. The Operating
Partnership has been duly formed and is validly existing as a limited
partnership in good standing under the laws of the State of Delaware, has the
requisite limited partnership power and limited partnership authority to own,
lease and operate its Properties and conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus, and
is duly qualified as a foreign limited partnership to transact business and is
in good standing in each other jurisdiction in which such

 

4

--------------------------------------------------------------------------------


 

qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company is the sole general partner of the
Operating Partnership. The Agreement of Limited Partnership of the Operating
Partnership (the “Operating Partnership Agreement”), in the form filed, or
incorporated by reference, as an exhibit to the Registration Statement, is in
full force and effect, except to the extent that enforceability thereof may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights and remedies generally, and subject to general principles of
equity and, with respect to rights to indemnity and contribution thereunder,
except as rights may be limited by applicable law or policies thereunder. The
Company owns all of its outstanding units of limited partnership interest (“OP
Units”) free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity, except as described in the Registration Statement,
the General Disclosure Package and the Prospectus.

 

(k)           Significant Subsidiaries. The subsidiaries listed on Schedule
2(k) are the only subsidiaries of the Company that meet the definition of
“significant subsidiary” (as such term is defined in Rule 1-02 of Regulation
S-X). The only subsidiaries of the Company are the subsidiaries listed on
Schedule 2(k)or on Exhibit 21 to the Company’s Annual Report on Form 10-K filed
with the Commission on February 22, 2018. Each of the significant subsidiaries
of the Company listed on Schedule 2(k) (the “Significant Subsidiaries”) has been
duly organized and is validly existing and in good standing under the laws of
its respective state of organization and has all the requisite power and
authority to own, lease and operate its Properties and to conduct its business
as described in the Registration Statement, the General Disclosure Package and
the Prospectus, and is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not, singly or in the aggregate, result in a
Material Adverse Effect; all of the issued equity securities of each Significant
Subsidiary, in the case of a corporation, have been duly authorized and validly
issued and are fully paid and non-assessable, and, in the case of a limited
liability company, are validly issued and purchasers of such equity securities
will have no obligation to make payments to the Significant Subsidiary or its
creditors (other than the purchase price for the equity securities) or
contributions to the Significant Subsidiary or its creditors solely by reason of
the purchasers’ ownership of such equity securities, and, in each case, are
owned, directly or through other subsidiaries of the Company, by the Company,
free and clear of any pledge, lien, encumbrance or claim.

 

(l)            Capitalization. The authorized, issued and outstanding shares of
capital stock of the Company is as set forth under the headings “Description of
Common Stock” and “Description of Preferred Stock” in the Registration
Statement, as modified by the description of the number of shares of Common
Stock outstanding set forth under the caption “The Offering” in the General
Disclosure Package and the Prospectus (except for subsequent issuances, if any,
pursuant to this Agreement or pursuant to reservations, agreements or employee
benefit plans referred to in the Registration Statement, the General Disclosure
Package and the Prospectus). Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, (i) no shares of Common Stock
are reserved for any purpose, (ii) there are no outstanding securities
convertible into or exchangeable for any shares of Common Stock of the Company
and (iii) there are no outstanding options, rights (preemptive or otherwise) or
warrants to purchase or subscribe for shares of Common Stock or any other
securities of the Company. The outstanding shares of Common Stock of the Company
have been duly authorized and are validly issued, fully paid and non-assessable.
None of the outstanding shares of Common Stock of the Company were issued in
violation of the preemptive or other similar rights of any security holder of
the Company.

 

(m)          No Equity Awards. Except for as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, the Company has no
outstanding stock options or other equity-based awards of or to purchase shares
of Common Stock pursuant to an equity-based compensation plan or otherwise.

 

(n)           Authorization of Agreement. This Agreement has been duly
authorized, executed and delivered by all necessary corporate action on the part
of the Company.

 

(o)           Authorization and Description of Shares. The Shares have been duly
authorized for issuance and sale to the Agents pursuant to this Agreement and,
when the Shares have been issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, the Shares will
be validly issued and fully paid and non-assessable; and the issuance of the
Shares is not subject to the preemptive, resale rights, rights of first refusal
or other similar rights of any security holder of the Company. The Common Stock
conforms in all material respects to all statements relating thereto contained
in the Registration Statement, the General Disclosure Package and the Prospectus
and such description conforms in all material respects to the rights set forth
in the instruments defining the same. No holder of any of the

 

5

--------------------------------------------------------------------------------


 

Shares will be subject to personal liability solely by reason of being such a
holder. The certificates, if any, to be used to evidence the Shares will, at
each Applicable Time, be in substantially the form filed as an exhibit to the
Registration Statement and will comply in all material respects with all
applicable legal requirements, the requirements of the charter and bylaws of the
Company and the requirements of the New York Stock Exchange (the “NYSE”).

 

(p)           Registration Rights. There are no persons with registration rights
or other similar rights to have any securities registered for sale pursuant to
the Registration Statement or otherwise registered for sale by the Company under
the 1933 Act.

 

(q)           Absence of Violations, Defaults and Conflicts. Neither the Company
nor any of its subsidiaries is (A) in violation of its respective charter,
bylaws, certificate of limited partnership, agreement of limited partnership or
other organizational document, (B) in default in the performance or observance
of any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease, or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
Properties or any other properties or assets of the Company or any of its
subsidiaries is subject (collectively, “Agreements and Instruments”), except for
such defaults that would not, singly or in the aggregate, result in a Material
Adverse Effect, or (C) in violation of any law, statute, rule, regulation,
judgment, order, writ or decree of any arbitrator, court, governmental body,
regulatory body, administrative agency or other authority, body or agency having
jurisdiction over the Company or any of its subsidiaries or the Properties or
any of its other properties, assets or operations (each, a “Governmental
Entity”), except for such violations that would not, singly or in the aggregate,
result in a Material Adverse Effect. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated herein and
therein and in the Registration Statement, the General Disclosure Package and
the Prospectus (including the issuance and sale of the Shares and the use of the
net proceeds from the sale of the Shares as described therein under the caption
“Use of Proceeds” in the Prospectus Supplement) and compliance by the Company
with its obligations hereunder and (to the extent a party thereto) thereunder
have been duly authorized by all necessary corporate or limited partnership
action, as applicable, and do not and will not, whether with or without the
giving of notice or passage of time or both, conflict with or constitute a
breach of, or default or Repayment Event (as defined below) under, or to the
actual knowledge of the Company result in the creation or imposition of any
lien, charge or encumbrance upon the Properties or any other properties or
assets of the Company or any of its subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances as are described in or contemplated by the
Registration Statement, the General Disclosure Package or the Prospectus that
would not, singly or in the aggregate, result in a Material Adverse Effect), nor
will such action result in any violation of (i) the provisions of the charter,
bylaws, certificate of limited partnership, agreement of limited partnership or
other organizational document, as applicable, of the Company or any of its
subsidiaries or (ii) to the actual knowledge of the Company after due inquiry,
any applicable law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Entity, except in the case of clause (ii) only, for any such
violation that would not, singly or in the aggregate, result in a Material
Adverse Effect. As used herein, a “Repayment Event” means any event or condition
which gives the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries.

 

(r)            Absence of Labor Dispute. No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the actual knowledge of the
Company after due inquiry, is imminent, which, in any such case, would, singly
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

 

(s)            Absence of Proceedings. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, there is no
action, suit, proceeding, inquiry or investigation pending, or, to the actual
knowledge of the Company after due inquiry, threatened, against or affecting the
Company or any of its subsidiaries, which is required to be disclosed in the
Registration Statement or the Prospectus (other than as disclosed therein), or
which would, singly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect, or which would materially and adversely affect the
consummation of the transactions contemplated in this Agreement, or the
performance by the Company of its obligations hereunder. The aggregate of all
pending legal or governmental proceedings to which the Company or any of its
subsidiaries is a party or of which any of the Properties or their respective
other properties or assets is the subject which are not described in the
Registration Statement, the General Disclosure Package and the Prospectus,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to result in a Material Adverse Effect.

 

(t)            Accuracy of Exhibits. There are no contracts or documents that
are required to be described in the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement that have not been so
described or filed as required.

 

6

--------------------------------------------------------------------------------


 

(u)           Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder or in connection with the offering, issuance or
sale of the Shares hereunder or the consummation of the transactions
contemplated by this Agreement, except such as have been already obtained or as
may be required under the 1933 Act, the 1933 Act Regulations, the rules of the
NYSE, the securities laws, real estate syndication laws of any U.S. state or
non-U.S. jurisdiction or the rules and bylaws of the Financial Industry
Regulatory Authority, Inc. (“FINRA”).

 

(v)           Possession of Licenses and Permits. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, to
the actual knowledge of the Company after due inquiry, the Company and its
subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct the business now operated by them,
except where the failure so to possess would not, singly or in the aggregate,
result in a Material Adverse Effect. To the actual knowledge of the Company
after due inquiry, the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. To the actual knowledge of the Company after due inquiry, all of the
Governmental Licenses are valid and in full force and effect, except when the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not, singly or in the aggregate,
result in a Material Adverse Effect. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus, neither the
Company nor any of its subsidiaries has received any notice of proceedings
relating to the revocation or modification of any such Governmental Licenses
which, singly or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would result in a Material Adverse Effect.

 

(w)          Title to Property. (A) Each of the Company, any of its subsidiaries
or any joint venture in which the Company or any of its subsidiaries owns an
interest (each such joint venture being referred to as a “Related Entity”), as
the case may be, has good and marketable fee or leasehold title to the
Properties, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind (excluding
taxes, assessments and fees not yet due and payable), other than those that
(1) are described in the Registration Statement, the General Disclosure Package
and the Prospectus or (2) to the actual knowledge of the Company after due
inquiry, would not, singly or in the aggregate, materially affect the value of
any of the Properties and do not materially interfere with the use made and
proposed to be made of any of the Properties by the Company, any of its
subsidiaries or any Related Entity; (B) none of the Company, any of its
subsidiaries or any Related Entity owns any real property other than the
Properties; (C) to the actual knowledge of the Company after due inquiry, each
of the ground leases, subleases and sub-subleases relating to a Property, if
any, material to the business of the Company and its subsidiaries, considered as
one enterprise, are in full force and effect, with such exceptions as do not
materially interfere with the use made or proposed to be made of such Properties
(taken as a whole) by the Company, any of its subsidiaries or any Related
Entity, and (1) to the actual knowledge of the Company after due inquiry, no
default or event of default has occurred under any such ground lease, sublease
or sub-sublease with respect to any of the Properties and none of the Company,
any of its subsidiaries or any Related Entity has received any notice of any
event which, whether with or without the passage of time or the giving of
notice, or both, would constitute a default under such ground lease, sublease or
sub-sublease and (2) none of the Company, any of its subsidiaries or any Related
Entity has received any notice of any material claim of any sort that has been
asserted by anyone adverse to the rights of the Company, any of its subsidiaries
or any Related Entity under any of the material ground leases, subleases or
sub-subleases mentioned above, or affecting or questioning the rights of the
Company, any of its subsidiaries or any Related Entity to the continued
possession of the leased, subleased or sub-subleased premises under any such
ground lease, sublease or sub-sublease; (D) all liens, charges, encumbrances,
claims or restrictions on any of the Properties and the assets of the Company,
any of its subsidiaries or any Related Entity that are required to be disclosed
in the Registration Statement or the Prospectus are disclosed therein; (E) to
the actual knowledge of the Company after due inquiry, no tenant under any of
the leases at the Properties or any other party has a right of first refusal,
right of first offer or an option to purchase any of the Properties, except for
such rights or options that have been expressly waived in writing by such
parties, which written waivers have been provided to the Representatives; (F) to
the actual knowledge of the Company after due inquiry, none of the Properties
fails to comply with all applicable codes, laws and regulations (including,
without limitation, building and zoning codes, laws and regulations and laws
relating to access to the Properties), except if and to the extent disclosed in
the Registration Statement, the General Disclosure Package or the Prospectus and
except for such failures to comply that would not, singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (G) the mortgages and
deeds of trust, if any, that encumber any of the Properties are not convertible
into equity securities of the entity owning such Property and said mortgages and
deeds of trust are not cross-defaulted or cross-collateralized with any property
other than certain other Properties; and (H) none of the Company, any of its
subsidiaries or any Related Entity or, to the actual knowledge of the Company
after due inquiry, any lessee of any of the Properties is in default under any
of the leases governing the Properties and there is no event which, whether with
or without the passage of time or the giving of notice, or both, would

 

7

--------------------------------------------------------------------------------


 

constitute a default under any of such leases, except such defaults that would
not, singly or in the aggregate, result in a Material Adverse Effect.

 

(x)           Possession of Intellectual Property. The Company and its
subsidiaries own or possess, or can acquire on reasonable terms, adequate
patents, patent rights, licenses, inventions, copyrights, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), trademarks, service marks,
trade names or other intellectual property (collectively, “Intellectual
Property”) reasonably necessary to conduct the business now operated by them,
and neither the Company nor any of its subsidiaries has received any notice or
is otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any Intellectual Property or of any facts or
circumstances which would render any Intellectual Property invalid or inadequate
to protect the interest of the Company or any of its subsidiaries therein, and
which infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, singly or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

(y)           Environmental Laws. Except as disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus and except as would
not, singly or in the aggregate, result in a Material Adverse Effect, (A) none
of the Company, any of its subsidiaries, any Related Entity nor, to the actual
knowledge of the Company after due inquiry, any of the Properties is in
violation of any Environmental Laws (as defined below), (B) the Company, its
subsidiaries, the Related Entities and, to the actual knowledge of the Company
after due inquiry, the Properties have all permits, authorizations and approvals
required under any applicable Environmental Laws and none of the Company, its
subsidiaries or the Related Entities have received any notice that any of them
or any of the Properties is not in compliance with their requirements, (C) none
of the Company, its subsidiaries or any Related Entity have received notice of
any pending or threatened administrative, regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law or Hazardous
Material (as defined below) against the Company, any of its subsidiaries or any
Related Entity or, to the actual knowledge of the Company after due inquiry,
otherwise with regard to the Properties, (D) to the actual knowledge of the
Company after due inquiry, there are no events or circumstances that would
reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Properties, the Company,
any of its subsidiaries or any Related Entity relating to Hazardous Materials or
any Environmental Laws, and (E) to the actual knowledge of the Company after due
inquiry, none of the Properties is included or proposed for inclusion on the
National Priorities List issued pursuant to CERCLA (as defined below) by the
United States Environmental Protection Agency or on any similar list or
inventory issued by any other federal, state or local governmental authority
pursuant to Environmental Laws. As used herein, “Hazardous Material” shall mean
any flammable explosives, radioactive materials, chemicals, pollutants,
contaminants, wastes, hazardous wastes, toxic substances, mold and any hazardous
material as defined by or regulated under any Environmental Law, including,
without limitation, petroleum or petroleum products, and asbestos-containing
materials. As used herein, “Environmental Law” shall mean any applicable
foreign, federal, state or local law (including statute or common law),
ordinance, rule, regulation or judicial or administrative order, consent decree
or judgment relating to the protection of human health, the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or wildlife, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Secs. 9601-9675 (“CERCLA”), the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. Secs. 5101-5127, the Solid Waste
Disposal Act, as amended, 42 U.S.C. Secs. 6901-6992k, the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. Secs. 11001-11050, the Toxic
Substances Control Act, 15 U.S.C. Secs. 2601-2692, the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. Secs. 136-136y, the Clean Air Act, 42
U.S.C. Secs. 7401-7671q, the Clean Water Act (Federal Water Pollution Control
Act), 33 U.S.C. Secs. 1251-1387, and the Safe Drinking Water Act, 42 U.S.C.
Secs. 300f-300j-26, as any of the above statutes may be amended from time to
time, and the regulations promulgated pursuant to any of the foregoing.

 

(z)           Utilities and Access. To the actual knowledge of the Company after
due inquiry, water, stormwater, sanitary sewer, electricity and telephone
service are all available at the property lines of each Property over duly
dedicated streets or perpetual easements of record benefiting the applicable
Property. To the actual knowledge of the Company after due inquiry, each of the
Properties has legal access to public roads and all other roads necessary for
the use of each of the Properties.

 

(aa)         No Condemnation. The Company has no actual knowledge after due
inquiry of any pending or threatened condemnation proceedings or zoning change
or other proceeding or action that, if determined adversely, would reasonably be
expected to result, singly or in the aggregate, in a Material Adverse Effect.

 

(bb)         Accounting Controls and Disclosure Controls. The Company maintains
effective internal control over financial reporting (as defined under
Rule 13a-15 and 15d-15 of the 1934 Act Regulations) and a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with

 

8

--------------------------------------------------------------------------------


 

management’s general or specific authorization; (B) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (C) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(D) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, since the Company’s inception, there has
been (1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting. The Company maintains effective “disclosure controls and
procedures” (as defined under Rule 13a-15(e) of the 1934 Act Regulations) to the
extent required by such rule.

 

(cc)         Compliance with the Sarbanes-Oxley Act. The Company and the
Company’s officers or directors, in their capacities as such, are in material
compliance with any applicable provisions of the Sarbanes-Oxley Act of 2002 and
any applicable rules and regulations promulgated thereunder or implementing the
provisions thereof (the “Sarbanes-Oxley Act”), including, without limitation,
Sections 402, 302 and 906 thereof.

 

(dd)         Payment of Taxes. All income and other material tax returns of the
Company and its subsidiaries required by law to be filed have been filed, and
all taxes shown by such returns or otherwise assessed, which are due and
payable, have been paid, except assessments against which appeals have been or
will be promptly taken and as to which adequate reserves have been provided. The
Company and its subsidiaries have filed all other tax returns that are required
to have been filed by them pursuant to applicable foreign, state, local or other
law except insofar as the failure to file such returns would not, singly or in
the aggregate, result in a Material Adverse Effect, and all taxes shown by such
returns or otherwise assessed, which are due and payable, have been paid, except
assessments against which appeals have been or will be promptly taken and as to
which adequate reserves have been provided. The charges, accruals and reserves
on the books of the Company and its subsidiaries in respect of any tax liability
for any years not finally determined are adequate to meet any assessments or
re-assessments for additional tax for any years not finally determined, except
to the extent of any inadequacy that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(ee)         ERISA. The Company is in compliance in all material respects with
all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”). No “reportable event” (as defined in Section 4043 of
ERISA) has occurred with respect to any “pension plan” (as defined in
Section 3(2) of ERISA) for which the Company would have any liability. The
Company has not incurred nor expects to incur liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “pension plan” or
“multi-employer plan” (as defined in Section 3(37) of ERISA), or (ii) Sections
412, 403, 431, 432 or 4971 of the Internal Revenue Code of 1986, as amended (the
“Code”). Each “pension plan” for which the Company would have any liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects and nothing has occurred thereunder, whether by action or
by failure to act, which would cause the loss of such qualification, except
where the failure to be so qualified would not, singly or in the aggregate,
result in a Material Adverse Effect.

 

(ff)          Business Insurance. The Company and its subsidiaries carry or are
entitled to the benefits of insurance, by recognized and reputable insurers, in
such amounts and covering such risks as are commercially reasonable in the
business in which the Company is engaged, and all such insurance is in full
force and effect. The Company has no reason to believe that it or any of its
subsidiaries will not be able to (A) renew, if desired, its existing insurance
coverage as and when such policies expire or (B) obtain similar coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not, singly or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. There are no
claims by the Company nor any of its subsidiaries under any insurance policy as
to which any insurance company has denied liability or insurance coverage,
except where such denial would not simply or in the aggregate, result in a
Material Adverse Effect.

 

(gg)         Title Insurance. The Company and each of its subsidiaries and each
Related Entity, as applicable, carries or is entitled to the benefits of title
insurance on the fee interests and/or leasehold interests (in the case of a
ground lease interest) with respect to each Property with recognized and
reputable insurers, in an amount not less than such entity’s cost for the real
property comprising such Property, insuring that such party is vested with good
and insurable fee or leasehold title, as the case may be, to each such Property.

 

(hh)         Investment Company Act. The Company is not required, or upon the
issuance and sale of the Shares as contemplated herein and the application of
the net proceeds therefrom as described in the Registration Statement, the
General Disclosure Package and the Prospectus will be required, to register as
an “investment company” under the Investment Company Act of 1940, as amended
(the “1940 Act”).

 

9

--------------------------------------------------------------------------------


 

(ii)           Absence of Manipulation. Neither the Company nor any of its
subsidiaries or other affiliates has taken nor will take, directly or
indirectly, any action which is designed, or would reasonably be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares.

 

(jj)           Foreign Corrupt Practices Act. None of the Company, any of its
subsidiaries or, to the actual knowledge of the Company after due inquiry, any
director, officer, agent, employee, affiliate or other person acting on behalf
of the Company or any of its subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA. Each of the Company and
its subsidiaries and, to the actual knowledge of each of the Company after due
inquiry, its affiliates have conducted their businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(kk)         Money Laundering Laws. The operations of each of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”).
No action, suit or proceeding or, to the actual knowledge of the Company after
due inquiry, inquiry or investigation by or before any Governmental Entity
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending and, to the actual knowledge of the Company after due
inquiry, no such action, suit, proceeding, inquiry or investigation is
threatened.

 

(ll)           OFAC. None of the Company, any of its subsidiaries nor, to the
actual knowledge of the Company after due inquiry, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”). The
Company will not directly or indirectly use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any of
its subsidiaries, joint venture partners or other persons, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

(mm)      Statistical and Market-Related Data. Any statistical and
market-related data included in the Registration Statement, the General
Disclosure Package or the Prospectus are based on or derived from sources that
the Company reasonably and in good faith believes to be reliable and accurate in
all material respects.

 

(nn)         Real Estate Investment Trust; Operating Partnership. Commencing
with its taxable year ended December 31, 2015, the Company was organized and has
operated in conformity with the requirements for qualification and taxation as a
real estate investment trust (“REIT”) under the Code, and the Company’s current
and proposed method of operation will enable the Company to meet the
requirements for qualification and taxation as a REIT under the Code for its
taxable year ending December 31, 2018 and thereafter. All statements regarding
the Company’s qualification and taxation as a REIT and descriptions of the
Company’s organization and proposed method of operation (inasmuch as they relate
to the Company’s qualification and taxation as a REIT) set forth in the
Registration Statement, the General Disclosure Package and the Prospectus are
accurate and fair summaries of the legal or tax matters described therein in all
material respects. The Operating Partnership has been and will be treated either
as a “partnership” within the meaning of Sections 7701(a)(2) and 761(a) of the
Code or an entity disregarded from the Company for federal and applicable state
income tax purposes, and not as a “publicly traded partnership” taxable as a
corporation under Section 7704 of the Code.

 

(oo)         Prior Sales of Common Stock or OP Units. Except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, the
Company has not issued, sold or distributed any shares of Common Stock and the
Operating Partnership has not issued, sold or distributed any OP Units.

 

(pp)         Approval of Listing. The Shares have been approved for listing on
the NYSE, subject to official notice of issuance.

 

(qq)         Distributions. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus and, for the avoidance of
doubt, except in connection with certain restrictive covenants contained in the

 

10

--------------------------------------------------------------------------------


 

Second Amended and Restated Credit Agreement, dated as of March 29, 2017, among
the Company, the Operating Partnership, SunTrust Bank, as administrative agent
and the other lenders party thereto, (A) the Company is not currently
prohibited, directly or indirectly, from making any distributions to its
stockholders and (B) neither the Operating Partnership nor any subsidiary
thereof is prohibited, directly or indirectly, from making any distributions to
the Company or any other subsidiary of the Operating Partnership, from making
any other distribution on any of its equity interests or from repaying any loans
or advances made by the Company, the Operating Partnership or any other
subsidiary of the Operating Partnership.

 

(rr)           Finder’s Fees. Except as disclosed in the Registration Statement,
the General Disclosure Package and the Prospectus, the Company has not incurred
any liability for any finder’s fees or similar payments in connection with the
offering and sale of the Shares contemplated in this Agreement, except as may
otherwise exist with respect to the Agents pursuant to this Agreement.

 

(ss)          Certain Relationships. No relationship, direct or indirect, exists
between or among the Company, on the one hand, and the directors, officers,
stockholders, partners, customers or suppliers of the Company, on the other
hand, which is required to be described in the Registration Statement, the
General Disclosure Package or the Prospectus which is not so described.

 

(tt)           No Ratings. No securities issued by or loans to the Company or
any of its subsidiaries are rated by any “nationally recognized statistical
rating organization” (as defined for purposes of Rule 436(g) under the 1933
Act).

 

(uu)         Forward-Looking Statements. The information contained in the
Registration Statement, the General Disclosure Package, the Prospectus and any
Issuer Free Writing Prospectus that constitutes “forward looking” information
within the meaning of Section 27A of the 1933 Act and Section 21E of the 1934
Act were made by the Company on a reasonable basis and reflect the Company’s
good faith belief or estimate of the matters described therein.

 

(vv)         No Other Materials. The Company has not distributed and, prior to
the later to occur of (i) each Applicable Time and (ii) completion of the
distribution of the Shares, will not distribute any prospectus (as such term is
defined in the 1933 Act and the rules and regulations promulgated by the
Commission thereunder) in connection with the offering and sale of the Shares
other than the Registration Statement, the General Disclosure Package and the
Prospectus or other materials, if any, permitted by the 1933 Act or by the
rules and regulations promulgated by the Commission thereunder and approved by
the Agents.

 

(ww)       Certificates. Any certificate signed by any officer of the Company
delivered to the Agents or to counsel for the Agents shall be deemed a
representation and warranty by the Company to the Agents as to the matters
covered thereby.

 

3.             (a)           On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions set forth
herein, upon an Agent’s acceptance of the terms of a Placement Notice (as
defined in Section 3(b) below) or such other instructions provided by the
Company to such Agent pursuant to Section 3(b) or upon receipt by such Agent of
an Acceptance (as defined in Section 3(c) below), as the case may be, and unless
the sale of the Placement Shares (as defined in Section 3(b) below) as described
therein has been declined, suspended or otherwise terminated in accordance with
the terms of this Agreement, the Company agrees to issue and sell through the
applicable Agent, as sales agent, and such Agent agrees, subject to the
limitations and provisions in this Section 3 or as may otherwise be agreed to
between the parties from time to time, to use its commercially reasonable
efforts consistent with its normal trading and sales practices to sell as sales
agent for the Company, the Shares. Sales of the Shares, if any, through any
Agent acting as sales agent will be made by means of ordinary brokers’
transactions or otherwise at market prices prevailing at the time of sale, at
prices related to prevailing market prices or at negotiated prices.

 

(b)           The Shares are to be sold on a daily basis or otherwise as shall
be agreed to by the Company and the applicable Agent on any day that is a
trading day for the NYSE (other than a day on which the NYSE is scheduled to
close prior to its regular weekday closing time) (each, a “Trading Day”), and on
which the Company has instructed such Agent to make such sales and such Agent
has agreed to make such sales, in each case in accordance with
Section 3(c) below. On any Trading Day, the Company may sell Shares through any
one Agent of the Company’s choice in its sole discretion. For the avoidance of
doubt, the foregoing limitation to sell Shares through only one of the Agents of
the Company’s choice on any Trading Day shall not apply to sales solely to
employees or security holders of the Company or its Subsidiaries, or to a
trustee or other person acquiring such securities for the accounts of such
persons in which Sandler O’Neill & Partners, L.P., Evercore Group L.L.C.,
SunTrust Robinson Humphrey, Inc., BB&T Capital Markets, a division of BB&T
Securities, LLC, Fifth Third Securities, Inc. or Janney Montgomery Scott LLC is
acting for the Company in a capacity other than as an Agent under this
Agreement. Prior to

 

11

--------------------------------------------------------------------------------


 

the commencement of the offering, when the Company wishes to issue and sell the
Shares hereunder, it will notify the applicable Agent at least one or five (as
applicable) “business days,” as defined in Rule 100 of Regulation M (a
“Regulation M Business Day”), prior to the Trading Day on which sales are
desired to commence by e-mail notice (or other method mutually agreed to in
writing by the parties) containing the parameters in accordance with which it
desires the Shares to be sold, which shall at a minimum include the number of
Shares desired to be issued (the “Placement Shares”), a form of which containing
such minimum sales parameters necessary is attached hereto as Annex I (a
“Placement Notice”). The Placement Notice shall originate from any of the
individuals from the Company set forth on Schedule I (with a copy to each of the
other individuals from the Company listed on such schedule), and shall be
addressed to each of the individuals from the applicable Agent set forth on
Schedule I as shall be set forth in a written notice from such Agent to the
Company from time to time. On any Trading Day that the Company wishes to issue
and sell the Shares hereunder (each, a “Placement”), the Company may, prior to
9:30 a.m. (New York City Time) on such Trading Day, instruct the applicable
Agent by telephone (confirmed promptly by email, which confirmation will be
promptly acknowledged by the Agent), or such other method mutually agreed to in
writing by the parties, as to the maximum number of Shares to be sold by such
Agent on such day (in any event not in excess of the number available for sale
under the Prospectus and the currently effective Registration Statement) and the
minimum price per Share at which such Shares may be sold. For purposes of this
Agreement, whenever a party is required to take action or refrain from taking
action one or five Regulation M Business Days prior to a particular date, the
determination as to whether the applicable period shall be one or five
Regulation M Business Days will depend on whether, at the particular time in
question, the applicable “restricted period,” as defined in Rule 100 of
Regulation M, for the Shares is one or five Regulation M Business Days.

 

(c)           If the applicable Agent agrees to accept such proposed terms
included in the Placement Notice (which it may decline to do for any reason in
its sole discretion) or, following discussion with the Company, agrees to accept
amended terms, such Agent will, prior to 4:30 p.m. (New York City Time) on the
business day following the business day on which such Placement Notice is
delivered to such Agent, issue to the Company a notice by e-mail (or other
method mutually agreed to in writing by the parties) addressed to all of the
individuals from the Company and such Agent set forth on Schedule I) setting
forth the terms that such Agent is willing to accept. Where the terms provided
in the Placement Notice are amended as provided for in the immediately preceding
sentence, such terms will not be binding on the Company or the applicable Agent
until the Company delivers to such Agent an acceptance by e-mail (or other
method mutually agreed to in writing by the parties) of all of the terms of such
Placement Notice, as amended (the “Acceptance”), which e-mail shall be addressed
to all of the individuals from the Company and the applicable Agent set forth on
Schedule I. The Placement Notice (as amended by the corresponding Acceptance, if
applicable) shall be effective upon receipt by the Company of such Agent’s
acceptance of the terms of the Placement Notice or upon receipt by such Agent of
the Company’s Acceptance, as the case may be, unless and until (i) the entire
amount of the Placement Shares set forth in the Placement Notice has been sold,
(ii) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, (iii) this Agreement
has been terminated under the provisions of Section 10 or (iv) either party
shall have suspended the sale of the Placement Shares in accordance with the
terms of this Agreement. It is expressly acknowledged and agreed that neither
the Company nor the applicable Agent will have any obligation whatsoever with
respect to a Placement or any Placement Shares unless and until the Company
delivers a Placement Notice to such Agent and either (x) such Agent accepts the
terms of such Placement Notice or (y) where the terms of such Placement Notice
are amended, the Company accepts such amended terms by means of an Acceptance
pursuant to the terms set forth above, and then only upon the terms specified in
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
and herein. In the event of a conflict between the terms of this Agreement and
the terms of a Placement Notice (as amended by the corresponding Acceptance, if
applicable), the terms of the Placement Notice (as amended by the corresponding
Acceptance, if applicable) will control.

 

(d)           The Company or the applicable Agent may, upon notice to the other
party hereto by telephone (confirmed promptly by e-mail to those individuals
specified on Schedule I), suspend or terminate the offering of the Shares for
any reason and at any time; provided, however, that such suspension or
termination shall not affect or impair the parties’ respective obligations with
respect to the Shares sold hereunder or which an investor has agreed to purchase
but which have not been delivered by the Company and paid for by such investor
as contemplated hereby, prior to the giving of such notice.

 

(e)           Under no circumstances shall the aggregate gross sale price or
number of Shares sold pursuant to this Agreement exceed (i) the Maximum Amount,
as reduced by the aggregate gross sales price of prior sales of Shares under
this Agreement, (ii) the amount available for issuance under the Prospectus and
the then currently effective Registration Statement or (iii) authorized from
time to time to be issued and sold under this Agreement by the Board or the
Designated Subcommittee and notified to the applicable Agent in writing. In
addition, under no circumstances shall any Shares be sold at a price lower than
the minimum price therefor authorized from time to time by the Company’s board
of directors (the “Board”) or a duly authorized committee or subcommittee
thereof (the “Designated Subcommittee”) and notified to the applicable Agent in
writing. Notwithstanding anything to the contrary contained herein (other than
the following sentence), the parties hereto agree

 

12

--------------------------------------------------------------------------------


 

that compliance with the limitations set forth in this Section 3(e) regarding
the aggregate offering price of the Shares issued and sold under this Agreement
shall be the sole responsibility of the Company, and the applicable Agent shall
have no obligation in connection with such compliance. Each Agent covenants and
agrees not to make any sales of the Shares on behalf of the Company other than
as permitted by the terms of this Agreement.

 

(f)            Subject to the terms of the Placement Notice (as amended by the
corresponding Acceptance, if applicable) or such other instructions provided by
the Company to the applicable Agent pursuant to Section 3(b), such Agent may
sell Placement Shares by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 of the 1933 Act, including without
limitation sales made directly on the NYSE, on any other existing trading market
for the Common Stock or to or through a market maker. Subject to the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
or such other instruction provided by the Company to the applicable Agent
pursuant to Section 3(b), such Agent may also sell Placement Shares by any other
method permitted by law, including but not limited to privately negotiated
transactions subject to the prior written approval of the Company.
Notwithstanding anything to the contrary herein and for a period of time
beginning one or five Regulation M Business Days, as applicable, prior to the
time when the first sale pursuant to a Placement Notice occurs and continuing
through the time such Placement Notice is in effect, the applicable Agent agrees
that in no event will it or any of its affiliates engage in any market making,
stabilization or other market or trading activity with regard to the Shares if
such activity would be prohibited under Regulation M or other anti-manipulation
rules under the 1933 Act or the 1934 Act.

 

(g)           The compensation payable to the applicable Agent for sales of
Shares in no event shall exceed 2.00% of the gross sales price of the Shares.
The remaining proceeds, after further deduction for any transaction fees,
transfer taxes or other similar fees, taxes or charges imposed by any federal,
state, local or other governmental, regulatory or self-regulatory organization
in respect of such sales, shall constitute the net proceeds to the Company for
such Shares (the “Net Proceeds”). The applicable Agent shall notify the Company
as promptly as practicable if any deduction described in the preceding sentence
will be required.

 

(h)           The applicable Agent shall provide written confirmation (which may
be by e-mail) to the Company following the close of trading on the NYSE each day
on which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the gross sales prices of the Shares, the Net Proceeds to the
Company and the compensation payable by the Company to such Agent under this
Agreement with respect to such sales.

 

(i)            Settlement for sales of Shares will occur on the second business
day that is also a Trading Day following the trade date on which such sales are
made, unless another date shall be agreed to by the Company and the applicable
Agent (each such day, a “Delivery Date”). On each Delivery Date, the Shares sold
through the applicable Agent for settlement on such date shall be delivered by
the Company to such Agent against payment of the Net Proceeds from the sale of
such Shares. Settlement for all Shares shall be effected by book-entry delivery
of Shares to the applicable Agent’s account at The Depository Trust Company
against payment by such Agent of the Net Proceeds from the sale of such Shares
in same day funds delivered to an account designated by the Company. If the
Company or its transfer agent (if applicable) shall default on its obligation to
deliver Shares through the applicable Agent on any Delivery Date, the Company
shall (A) indemnify and hold such Agent harmless against any loss, claim or
damage arising from or as a result of such default by the Company and (B) pay
such Agent any commission to which it would otherwise be entitled absent such
default. If the applicable Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, such Agent will pay the Company interest based on the effective
overnight federal funds rate until such proceeds, together with such interest,
have been fully paid.

 

(j)            The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares or any other equity security of the Company
shall only be effected by or through the applicable Agent, from the period
beginning one or five Regulation M Business Days, as applicable, prior to the
time when the first sale pursuant to a Placement Notice occurs and continuing
through the time such Placement Notice is in effect; provided, however, that the
foregoing limitation shall not apply to (i) exercise of any option, warrant,
right, unit or any conversion privilege set forth in the instrument governing
such security or any other security of the Company or the Subsidiaries or
(ii) issuances and sales solely to employees, directors or security holders of
the Company or the Subsidiaries, or to a trustee or other person acquiring such
securities for the accounts of such persons.

 

(k)           The Company consents to the Agents trading in the Common Stock for
the Agents’ own accounts and for the accounts of their clients at the same time
as sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.

 

13

--------------------------------------------------------------------------------


 

(l)            The Company acknowledges and agrees that (i) there can be no
assurance that the Agents will be successful in selling the Shares, (ii) the
Agents may not solicit any offers to buy the Shares, (iii) the Agents will incur
no liability or obligation to the Company or any other person or entity if they
do not sell the Shares for any reason other than a failure by the Agents to use
their commercially reasonable efforts consistent with their normal trading and
sales practices to sell such Shares as required under this Section 3, subject to
the limitations and provisions in this Section 3 or as may otherwise be agreed
to between the parties from time to time and (iv) the Agents shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the applicable Agent and the Company in a Terms
Agreement.

 

(m)          At each Applicable Time, each Delivery Date and each Representation
Date, the Company shall be deemed to have affirmed each representation,
warranty, covenant and other agreement contained in this Agreement. Any
obligation of the Agents to use their commercially reasonable efforts to sell
the Shares on behalf of the Company shall be subject to the continuing accuracy
of the representations and warranties of the Company, to the performance by the
Company of its obligations hereunder and to the continuing satisfaction of the
additional conditions specified in Section 8 of this Agreement.

 

4.             Alternative Arrangements.

 

(a)           If the Company wishes to issue and sell the Shares through any
Agent of the Company’s choice other than as set forth in Section 3 of this
Agreement (an “Alternative Placement”), it will notify the applicable Agent of
the proposed terms of such Alternative Placement. If such Agent, acting as
principal or agent, wishes to accept such proposed terms (which it may decline
to do for any reason in its sole discretion) or, following discussions with the
Company wishes to accept amended terms, such Agent and the Company will enter
into a Terms Agreement, setting forth the terms of such Alternative Placement.

 

(b)           The terms set forth in a Terms Agreement will not be binding on
the Company or any Agent unless and until the Company and such Agent have each
executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

5.             (a)           Notwithstanding any other provision of this
Agreement, (i) the Company shall not offer or sell, or instruct the Agents to
offer or sell, any Shares, (ii) the Company, by notice to the Agents given by
telephone (confirmed promptly by e-mail), shall cancel any instructions for such
offer or sale of Shares, and (iii) the Agents shall not be obligated to offer or
sell any Shares, (x) unless otherwise agreed to in writing by the parties hereto
(which agreement may be contained in a Placement Notice or in such other
instructions provided by the Company to the Agents pursuant to Section 3(b))
during any period in which the Company’s insider trading policy, as it exists on
the date of this Agreement, would prohibit the purchases or sales of the
Company’s Common Stock by its officers or directors, (y) at any time or during
any period that the Company is or could be deemed to be in possession of
material non-public information or (z) except as provided in Section 5(b) below,
at any time from and including the date (each, an “Announcement Date”) on which
the Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is twenty-four (24)
hours after the time that the Company files (a “Filing Time”) a Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement. For purposes of this Section 5(a) and
Section 5(b) below, references to “twenty-four (24) hours” shall exclude any
hours in a day that is not a business day.

 

(b)           If the Company wishes to offer or sell Shares on any date during
the period from and including an Announcement Date through and including the
time that is twenty-four (24) hours after the corresponding Filing Time, the
Company shall (i) prepare and deliver to the Agents (with a copy to counsel to
the Agents) a Current Report on Form 8-K which shall include substantially the
same financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings projections or similar forward-looking
data) (each, an “Earnings 8-K”), in form and substance reasonably satisfactory
to the Agents, and obtain the consent of the Agents to the filing thereof (such
consent not to be unreasonably withheld, conditioned or delayed), (ii) provide
the Agents with the officers’ certificate and accountants’ letter called for by
Sections 6(n) and (p), respectively, and (iii) file (and not furnish) such
Earnings 8-K with the Commission. If the Company fully satisfies the
requirements of clauses (i) through (iii) of this Section 5(b), then the
provisions of Section 5(a), except as otherwise provided herein, shall not be
applicable for the period from and after the time at which the foregoing
conditions shall have been satisfied (or, if later, the time that is twenty-four
(24) hours after the time that the relevant Earnings Announcement was first
publicly released) through and including the time that is twenty-four (24) hours
after the Filing Time of the relevant Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be. For purposes of clarity, the

 

14

--------------------------------------------------------------------------------


 

parties hereto agree that (A) the delivery of any officers’ certificate or
accountants’ letter pursuant to this Section 5(b) shall not relieve the Company
from any of its obligations under this Agreement with respect to any such
Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the case may be,
including, without limitation, the obligation to deliver officers’ certificates,
accountants’ letters and legal opinions and related letters as provided in
Section 8 hereof, (B) this Section 5(b) shall in no way affect the provisions of
clause (x) of Section 5(a), which shall have independent application and (C) the
provisions of this Section 5(b) shall in no way affect the Company’s ability to
file, subject to compliance with other applicable provisions of this Agreement,
Current Reports on Form 8-K relating to earnings or other matters.

 

6.             The Company agrees with the Agents as follows:

 

(a)           The Company will prepare the Prospectus in a form approved by the
Agents and file such Prospectus pursuant to Rule 424(b) under the 1933 Act on or
prior to the date that is one business day following the date hereof unless
otherwise agreed to by the Agents and will make no further amendment or any
supplement to the Registration Statement or Prospectus (other than through any
documents incorporated therein by reference) which shall be reasonably
disapproved by the Agents promptly after reasonable notice thereof; to advise
the Agents, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to the Prospectus or any amended Prospectus has been filed and
during the Prospectus Delivery Period (defined as such period of time after the
first date of the public offering of the Shares as in the opinion of counsel for
the Agents a prospectus relating to the Shares is required by law to be
delivered (or required to be delivered but for Rule 172 under the 1933 Act) in
connection with sales of the Shares) to furnish the Agents with copies thereof;
to advise the Agents, promptly after it receives notice thereof, of the issuance
by the Commission of any stop order or of any order preventing or suspending the
use of any Issuer Free Writing Prospectus or Prospectus, of the suspension of
the qualification of the Shares for offering or sale in any jurisdiction, of the
initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the Registration
Statement, any Issuer Free Writing Prospectus or Prospectus or for additional
information; and, in the event of the issuance of any stop order or of any order
preventing or suspending the use of any Issuer Free Writing Prospectus or
Prospectus or suspending any such qualification, promptly to use its
commercially reasonable efforts to obtain the withdrawal of such order.

 

(b)           The Company will, during any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the 1933 Act), if any
event shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the 1933 Act or the 1934 Act, notify
the Agents and, upon their request, file such document and prepare and furnish
without charge to the Agents as many copies as the Agents may from time to time
reasonably request of an amended or supplemented Prospectus (or incorporated
document, as the case may be) that will correct such statement or omission or
effect such compliance. Upon such notification, the Agents will cease selling
the Shares on the Company’s behalf pursuant to this Agreement and suspend the
use of the Prospectus until such amendment or supplement is filed; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder or
which an investor has agreed to purchase but which has not been delivered by the
Company and paid for by such investor as contemplated hereby, prior to the
giving of such notice.

 

(c)           The Company represents and agrees that, unless it obtains the
prior written consent of the Agents, and the Agents represent and agree that,
unless they obtain the prior written consent of the Company, they have not made
and will not make any offer relating to the Shares that would constitute an
“issuer free writing prospectus,” as defined in Rule 433 under the 1933 Act, or
that would otherwise constitute a “free writing prospectus,” as defined in
Rule 405 under the 1933 Act, required to be filed with the Commission. Any such
free writing prospectus consented to by the Company and the Agents is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents that it has treated or agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. The Company
represents that it has satisfied the conditions in Rule 433 to avoid a
requirement to file with the Commission any electronic road show.

 

(d)           Promptly from time to time to take such action as the Agents may
reasonably request to qualify the Shares for offering and sale under the
securities laws of such jurisdictions as the Agents may request and to comply
with such laws so as to permit the continuance of sales and dealings therein in
such jurisdictions for as long as may be necessary to

 

15

--------------------------------------------------------------------------------


 

complete the distribution of the Shares, provided that in connection therewith
the Company shall not be required to qualify as a foreign corporation or to file
a general consent to service of process in any jurisdiction.

 

(e)           During the period in which a prospectus is required to be
delivered under the 1933 Act or the 1934 Act in connection with any sale of
Shares (including, without limitation, pursuant to Rule 173(d) of the 1933 Act),
to furnish the Agents with copies of the Prospectus or a supplement to the
Prospectus in New York City in such quantities as the Agents may from time to
time reasonably request.

 

(f)            To make generally available to its securityholders as soon as
practicable an earnings statement of the Company and its consolidated
subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the rules and regulations thereunder (including, at the option of
the Company, Rule 158).

 

(g)           To furnish to its stockholders, as soon as practicable after the
end of each fiscal year, an annual report (including a balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated subsidiaries certified by an independent registered public
accounting firm) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the effective date of the Registration Statement), to make available to
its stockholders consolidated summary financial information of the Company and
its consolidated subsidiaries for such quarter in reasonable detail.

 

(h)           Until the earlier of the Shares ceasing to be outstanding or the
third year anniversary of the latest effective date of the Registration
Statement, to furnish to the Agents copies of all reports or other
communications (financial or other) furnished to stockholders, and to deliver to
you as soon as they are available, copies of any reports and financial
statements furnished to or filed with the Commission or any national securities
exchange on which any class of securities of the Company is listed; provided the
Company will be deemed to have furnished such reports and financial statements
to the Agents to the extent they are filed on the Commission’s EDGAR system.

 

(i)            To use the net proceeds received by it from the sale of the
Shares pursuant to this Agreement in the manner specified in each of the General
Disclosure Package and the Prospectus under the caption “Use of Proceeds.”

 

(j)            To use its reasonable best efforts to list the Shares on the
NYSE.

 

(k)           To file with the Commission such information on Form 10-K or
Form 10-Q as may be required by Rule 463 under the 1933 Act.

 

(l)            To comply, and to use its reasonable best efforts to cause the
Company’s directors and officers, in their capacities as such, to comply, in all
material respects, with all effective applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations thereunder.

 

(m)          The Company will reasonably cooperate on a timely basis with any
reasonable due diligence request from, or review conducted by, the Agents or
their counsel from time to time in connection with the transactions contemplated
hereby, including, without limitation, and upon reasonable notice, providing
information and making available documents and appropriate corporate officers,
during regular business hours and at the Company’s principal offices and/or by
telephone, as the Agents or their counsel may reasonably request (each such
process, a “Due Diligence Process”).

 

(n)           Upon commencement of the offering of Shares under this Agreement,
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of any report or other document under Section 13, 14
or 15(d) of the 1934 Act or (3) by a prospectus supplement relating to the
offering of other securities (including, without limitation, other shares of
Common Stock)) (each such date, a “Registration Statement Amendment Date”),
(ii) date on which the Company shall file (x) an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Earnings 8-K or (y) an amendment to any such
report or document (each such date, a “Company Periodic Report Date”) and,
(iii) reasonable request by the Agents; provided, that such request follows a
Due Diligence Process (each date of any such request, a “Supplemental Request
Date”) (each of the date of the commencement of the offering of Shares under
this Agreement and each Registration Statement Amendment Date, Company Periodic
Report Date and Supplemental Request Date is hereinafter referred to as a
“Representation Date”), the Company will furnish or cause to be furnished to the
Agents (with a copy to counsel to the Agents) a certificate dated such
Representation Date (or, in the case of an amendment or supplement to the
Registration Statement or the Prospectus (including, without limitation, by the
filing of an Annual Report on Form 10-K, Quarterly Report on Form 10-Q or
Earnings 8-K or any amendment thereto), the date of the effectiveness of such
amendment to

 

16

--------------------------------------------------------------------------------


 

the Registration Statement or the date of filing with the Commission of such
supplement or any such Form 10-K, Form 10-Q, Earnings 8-K or amendment thereto,
as the case may be), in a form reasonably satisfactory to the Agents to the
effect that the statements contained in the certificate referred to in
Section 8(j) of this Agreement which was last furnished to the Agents are true
and correct as of the date of such certificate as though made at and as of the
date of such certificate (except that such statements shall be deemed to relate
to the Registration Statement, the Prospectus and the General Disclosure Package
as amended and supplemented to the date of such certificate) or, in lieu of such
certificate, a certificate of the same tenor as the certificate referred to in
Section 8(j), but modified as necessary to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such certificate. As used in this paragraph, to the extent there
shall be an Applicable Time on or following the applicable Representation Date,
“promptly” shall be deemed to be on or prior to the next succeeding Applicable
Time.

 

(o)           Upon commencement of the offering of Shares under this Agreement,
and promptly after each other Representation Date, the Company will furnish or
cause to be furnished to the Agents (with a copy to counsel to the Agents),
unless the Agents otherwise agree in writing, the written opinion and letter of
counsel to the Company, dated such Representation Date (or, in the case of an
amendment or supplement to the Registration Statement or the Prospectus
(including, without limitation, by the filing of an Annual Report on Form 10-K
or Quarterly Report on Form 10-Q or any amendment thereto), the date of the
effectiveness of such amendment to the Registration Statement or the date of
filing with the Commission of such supplement or any such Form 10-K, Form 10-Q
or amendment thereto, as the case may be), in a form and substance reasonably
satisfactory to the Agents and their counsel, of the same tenor as the opinions
and letters referred to in Section 8(c) of this Agreement, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing any such opinion and letter to the Agents shall furnish the Agents
with a letter substantially to the effect that the Agents may rely on such
counsel’s last opinion and letter to the same extent as though each were dated
the date of such letter authorizing reliance (except that statements in such
last opinion and letter shall be deemed to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such letter authorizing reliance). As used in this paragraph, to the
extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time. Solely for the purposes of this paragraph, the term
“Representation Date” shall not include the date of filing of any Earnings 8-K
or any amendment thereto.

 

(p)           Upon commencement of the offering of Shares under this Agreement,
and promptly after each other Representation Date, the Company will cause BDO
USA, LLP, or other independent accountants reasonably satisfactory to the
Agents, to furnish to the Agents (with a copy to counsel to the Agents), unless
the Agents otherwise agree in writing, a letter, dated such Representation Date
(or, in the case of an amendment or supplement to the Registration Statement or
the Prospectus (including, without limitation, by the filing of an Annual Report
on Form 10-K, Quarterly Report on Form 10-Q, Earnings 8-K or any amendment
thereto), the date of the effectiveness of such amendment to the Registration
Statement or the date of filing with the Commission of such supplement or any
such Form 10-K, Form 10-Q, Earnings 8-K or any amendment thereto, as the case
may be), in form reasonably satisfactory to the Agents and their counsel, of the
same tenor as the letter referred to in Section 8(e) hereof, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
letter. As used in this paragraph, to the extent there shall be an Applicable
Time on or following the applicable Representation Date, “promptly” shall be
deemed to be on or prior to the next succeeding Applicable Time.

 

(q)           The Company will not, and will cause its subsidiaries not to, and
use reasonable efforts to cause its affiliates and any person acting on their
behalf not to, directly or indirectly, (i) take any action designed to or that
has constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agents.

 

(r)            During the pendency of any Placement Notice (as amended by the
corresponding Acceptance, if applicable) given hereunder, (i) the Company shall
provide the Agents notice no less than one or five Regulation M Business Days,
as applicable, before it or any of the subsidiaries or any person acting on
their behalf, directly or indirectly, offers to sell, contracts to sell, sells,
grants any option to sell or otherwise disposes of any Common Stock (other than
Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock or Common Stock issuable upon the exercise of
options or other equity awards pursuant to any stock option, stock bonus or
other stock or compensatory plan or arrangement described in the Prospectus (the
“Equity Plans”), (2) the issuance or sale of Common Stock pursuant to any

 

17

--------------------------------------------------------------------------------


 

dividend reinvestment plan that the Company may adopt from time to time,
provided the implementation of such is disclosed to the Agents in advance, or
(3) the redemption of OP Units pursuant to the terms of the Operating
Partnership Agreement; (ii) the Company shall not, and shall cause any
affiliated purchasers (as defined in Rule 100 of Regulation M) of the Company to
not, bid for, purchase or induce any other persons to bid for or purchase
Shares; and (iii) the Company shall provide the Agents notice no less than one
or five Regulation M Business Days, as applicable, before it or any of the
subsidiaries or affiliates or any person acting on their behalf engages in any
special selling efforts or selling methods with regard to Shares, including but
not limited to presenting at any investor conference or other similar meeting
where potential investors may be present.

 

(s)            [Reserved].

 

(t)            The Company will use its best efforts to meet the requirements
for qualification and taxation as a REIT under the Code for its taxable year
ending December 31, 2018 and for each subsequent year thereafter, unless and
until the Board determines in good faith that it is no longer in the best
interests of the Company and its stockholders to be so qualified.

 

(u)           Until completion of the distribution of the Shares, the Company
will file all documents required to be filed with the Commission pursuant to the
1934 Act within the time periods required by the 1934 Act and the rules and
regulations of the Commission thereunder.

 

7.             The Company covenants and agrees with the Agents that the Company
will pay or cause to be paid the following: (i) the fees, disbursements and
expenses of the Company’s counsel and accountants in connection with the
registration of the Shares under the 1933 Act and all other expenses in
connection with the preparation, printing and filing of the Registration
Statement, any Permitted Free Writing Prospectus and the Prospectus and
amendments and supplements thereto and the mailing and delivering of copies
thereof to the Agents; (ii) the cost of printing or producing this Agreement,
any Blue Sky memorandum, closing documents (including any compilations thereof)
and any other documents in connection with the offering, purchase, sale and
delivery of the Shares; (iii) all expenses in connection with the qualification
of the Shares for offering and sale under state securities laws as provided in
Section 6(d) hereof, including the fees and disbursements of counsel for the
Agents in connection with such qualification and in connection with any Blue Sky
memorandum (iv) all fees and expenses in connection with listing the Shares on
the NYSE; (v) the filing fees incident to, and the fees and disbursements of
counsel for the Agents in connection with, securing any required review by FINRA
of the terms of the sale of the Shares; (vi) the cost of preparing stock
certificates, if applicable; (vii) the cost and charges of any transfer agent or
registrar in connection with the issuance of the Shares; and (viii) all other
costs and expenses incident to the performance of its obligations hereunder
which are not otherwise specifically provided for in this Section.

 

8.             The obligations of the Agents hereunder shall be subject, in
their sole discretion, to the condition that all representations and warranties
and other statements of the Company herein or in certificates of any officer of
the Company delivered pursuant to the provisions hereof are true and correct as
of the time of the execution of this Agreement, and as of each Representation
Date, Applicable Time and Delivery Date, to the condition that the Company shall
have performed all of their obligations hereunder theretofore to be performed,
and the following additional conditions:

 

(a)           The Prospectus shall have been filed with the Commission pursuant
to Rule 424(b) under the 1933 Act on or prior to the date hereof and the Company
shall have complied with all other requirements applicable to the Prospectus or
any supplement thereto under Rule 424(b) (without giving effect to
Rule 424(b)(8)). The Company shall have complied with all filing requirements
applicable to any Issuer Limited-Use Free Writing Prospectus used or referred to
after the date hereof. No stop order suspending the effectiveness of the
Registration Statement or preventing or suspending the use of the Prospectus or
any Issuer Limited-Use Free Writing Prospectus shall have been issued and no
proceeding or examination for such purpose shall have been initiated or
threatened by the Commission, any request of the Commission for inclusion of
additional information in the Registration Statement or the Prospectus
(including, without limitation, in any document incorporated by reference
therein) or otherwise shall have been complied with, and the Commission shall
not have notified the Company of any objection to the use of the form of the
Registration Statement or any post-effective amendment thereto.

 

(b)           The Agents shall have received a letter from CT Corporation, or a
similar firm, indicating based on available electronic databases the good
standing of the Company in its jurisdiction of organization and its good
standing as a foreign entity in such other jurisdictions as the Agents may
reasonably request.

 

(c)           Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, counsel for
the Company (or, subject to the sole discretion of the Agents in the case of any
written opinion or opinions required to be delivered after the commencement of
the offering of the Shares under this Agreement, the in house legal counsel for
the Company) shall have furnished to you such

 

18

--------------------------------------------------------------------------------


 

written opinion or opinions on each date specified in Section 6(o), as the case
may be, in form and substance satisfactory to counsel for the Agents, to the
effect set forth in Annex II and Annex III hereto and other related matters as
you may reasonably request, and such counsel shall have received such papers and
information as they may reasonably request to enable them to pass upon such
matters.

 

(d)           Morrison & Foerster LLP, counsel for the Agents, shall have
furnished to you their written opinions in such form as you may reasonably
request, on each date specified in Section 6(o).

 

(e)           On each date specified in Section 6(p), BDO USA, LLP shall have
furnished to the Agents a letter or letters, dated the respective dates of
delivery thereof, in form and substance as previously provided to counsel to the
Agents.

 

(f)            (i) Neither the Company nor any of the subsidiaries shall have
sustained since the date of the latest audited financial statements included in
each of the General Disclosure Package and the Prospectus any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the General Disclosure Package or Prospectus, and (ii) since the
respective dates as of which information is given in each of the General
Disclosure Package and the Prospectus there shall not have been any change in
the capital stock or long-term debt of the Company or any of the subsidiaries or
any change, or any development involving a prospective change not set forth or
contemplated in the General Disclosure Package or Prospectus, in or affecting
the Properties, the general affairs, management, financial position,
stockholders’ equity or results of operations of the Company and the
subsidiaries, otherwise than as set forth or contemplated in each of the General
Disclosure Package and the Prospectus, the effect of which, in any such case
described in clause (i) or (ii), is in the reasonable judgment of the Agents so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered on the terms
and in the manner contemplated in each of the General Disclosure Package and the
Prospectus.

 

(g)           On or after the date hereof there shall not have occurred any of
the following: (i) a suspension or material limitation in trading in securities
generally on the NYSE; (ii) a suspension or material limitation in trading in
the Company’s securities on the NYSE; (iii) a general moratorium on commercial
banking activities declared by either federal or state authorities; or (iv) the
outbreak or escalation of hostilities involving the United States or the
declaration by the United States of a national emergency or war or a material
adverse change in general economic, political or financial conditions, including
without limitation as a result of terrorist activities after the date hereof (or
the effect of international conditions on the financial markets in the United
States shall be such), or any other calamity or crisis, if the effect of any
such event specified in these clauses (iii) or (iv) in the reasonable judgment
of the Agents makes it impracticable or inadvisable to proceed with the public
offering or the delivery of the Shares on the terms and in the manner
contemplated in the Prospectus.

 

(h)           To the extent required, the Shares to be sold shall have been duly
listed on the NYSE.

 

(i)            Within the Prospectus Delivery Period, the Company shall have
complied with the provisions of Section 6(a) hereof with respect to the
furnishing of prospectuses on the business day next succeeding the date of this
Agreement.

 

(j)            The Company shall have furnished or caused to be furnished to you
on each Representation Date specified in Section 6(n) certificates of officers
of the Company satisfactory to the Agents as to the accuracy of the
representations and warranties of the Company herein at and as of such
Representation Date, as to the performance by the Company of all of its
obligations hereunder to be performed at or prior to such Representation Date,
and as to the matters set forth in subsections (a) and (f) and (m) of this
Section 8.

 

(k)           Upon commencement of the offering of Shares under this Agreement
and on such other dates as reasonably requested by Agents, the Company will
furnish or cause to be furnished promptly to the Agents a Placement Notice or
such other instructions provided pursuant to Section 3(b) as requested by the
Agents.

 

(l)            The Company and the Agents hereby agree that the date of
commencement of sales under this Agreement shall be the date the Company and the
Agents mutually agree (which may be later than the date of this Agreement).

 

(m)          Each Subsidiary of the Company which meets the definition of
“significant subsidiary” (as such term is defined in Rule 1-02 of Regulation
S-X) has been duly organized and is validly existing in good standing under the
laws of the jurisdiction of its organization, with power and authority
(corporate and other) to own, lease and operate its properties and conduct its
business as described in each of the General Disclosure Package and the
Prospectus; each such Significant

 

19

--------------------------------------------------------------------------------


 

Subsidiary is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify, or be in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect; all of the issued and outstanding capital stock or other equity interest
of each such subsidiary has been duly authorized and validly issued, is fully
paid and nonassessable and is owned by the Company, directly or through
subsidiaries free and clear of any security interest, mortgage, pledge, lien,
encumbrance or claim; none of the outstanding shares of capital stock or other
equity interest of each such subsidiary were issued in violation of the
preemptive or other similar rights of any security holder of such security; and
the Company has all necessary consents and approvals under applicable federal
and state laws and regulations to own its assets and carry on its businesses as
currently conducted, except for those consents and approvals that would not have
a Material Adverse Effect.

 

9.             (a) The Company shall indemnify and hold harmless the Agents,
their respective affiliates, directors and officers and each person, if any, who
controls the respective Agents within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act against any losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject,
under the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus or any
individual Issuer Limited-Use Free Writing Prospectus, when considered together
with the General Disclosure Package, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse each such indemnified
party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the General Disclosure
Package, the Prospectus or any individual Issuer Limited-Use Free Writing
Prospectus, when considered together with the General Disclosure Package, or any
such amendment or supplement, in reliance upon and in conformity with written
information furnished to the Company by the Agents expressly for use therein
(provided that the Company and the Agents hereby acknowledge and agree that the
only information that the Agents have furnished to the Company specifically for
inclusion in the Registration Statement, the General Disclosure Package, the
Prospectus or any individual Issuer Limited-Use Free Writing Prospectus, when
considered together with the General Disclosure Package, or any amendment or
supplement thereto, are (i) the statements set forth in the last sentence of
paragraph 1, the first sentence of paragraph 3 and the second sentence of
paragraph 7 under the “Plan of Distribution” in the Prospectus Supplement and
(ii) such other statements as the Agents may, by notice given to the Company in
writing after the date of this Agreement, have been furnished to the Company by
the Agents specifically for inclusion in the Registration Statement, the
Prospectus, the General Disclosure Package, any Issuer Limited-Use Free Writing
Prospectus or any amendment or supplement thereto (collectively, the “Agent
Information”).

 

(b)           The Agents, severally and not jointly, shall indemnify and hold
harmless the Company, their respective affiliates, directors and officers who
signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the 1933 Act and Section 20 of the
1934 Act, against any losses, claims, damages or liabilities to which the
Company may become subject, under the 1933 Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, the General Disclosure
Package, the Prospectus, or any individual Issuer Limited-Use Free Writing
Prospectus, when considered together with the General Disclosure Package, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any such amendment or supplement, in reliance
upon and in conformity with written information furnished to the Company by the
Agents expressly for use therein, provided that the Company and the Agents
hereby acknowledge and agree that the only information that the Agents have
furnished to the Company specifically for inclusion in the Registration
Statement, the General Disclosure Package, the Prospectus or any individual
Issuer Limited-Use Free Writing Prospectus, when considered together with the
General Disclosure Package, or any amendment or supplement thereto, is the Agent
Information; and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred.

 

(c)           Promptly after receipt by an indemnified party under subsection
(a) or (b) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying

 

20

--------------------------------------------------------------------------------


 

party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.

 

(d)           If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Agents on the
other from the offering of the Shares. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give the notice required under subsection (c) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company on the one
hand and the Agents on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agents on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total commissions received by the Agents. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agents on the other and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Company and the Agents agree that it would not be just and equitable if
contributions pursuant to this subsection (d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
in this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
subsection (d), the Agents shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares distributed to
the public were offered to the public exceeds the amount of any damages which
the Agents have otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act), as determined by a final, non-appealable order by a court of competent
jurisdiction, shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentations, as determined by a final,
non-appealable order by a court of competent jurisdiction.

 

(e)           The remedies provided in this Section 9 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to any
indemnified party at law or in equity.

 

(f)            For purposes of clarity and without limitation to any provision
of this Agreement, the obligations of the Agents under this Agreement are
several and not joint.

 

10.          Termination.

 

(a)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale through any Agent for the
Company, the obligations of the Company, including in respect of compensation of
such Agent, shall remain in full force and effect notwithstanding such
termination and (ii) the

 

21

--------------------------------------------------------------------------------


 

representations and warranties in Section 2 and the provisions of Sections 7, 9,
13, 14, 15, 16 and 17 of this Agreement shall remain in full force and effect
notwithstanding such termination.

 

(b)           The Agents shall have the right, in their sole discretion, or any
one of them in its sole discretion as to itself, by giving written notice as
hereinafter specified, to terminate this Agreement at any time. Any such
termination shall be without liability of any party to any other party except
that the representations and warranties in Section 2 and the provisions of
Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(c)           This Agreement shall remain in full force and effect unless
terminated pursuant to Section 10(a) or (b) above or otherwise by mutual
agreement of the parties; provided, that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that the representations and warranties in Section 2 and the provisions of
Sections 7, 9, 13, 14, 15, 16 and 17 of this Agreement shall remain in full
force and effect notwithstanding such termination.

 

(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided, that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the applicable Agents or the Company, or the date mutually agreed by the
parties, as the case may be. If such termination shall occur prior to the
Delivery Date for any sale of Stock, such sale shall settle in accordance with
the provisions of Section 3(i) hereof.

 

(e)           Unless terminated earlier pursuant to this Section 10, this
Agreement shall terminate automatically upon the issuance and sales of Shares
through the Agents that collectively equal the Maximum Amount.

 

11.          The respective indemnities, agreements, representations, warranties
and other statements of the Company and the Agents, as set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agents or any controlling person of the Agents, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

 

12.          If this Agreement is terminated, the Company shall not then be
under any liability to the Agents except as provided in Section 9 hereof, which
provisions shall survive termination.

 

13.          The Company acknowledges and agrees that:

 

(a)           in connection with the sale of the Shares, the Agents have been
retained solely to act as sales agents, and no fiduciary, advisory or other
agency relationship between the Company and the Agents has been created in
respect of any of the transactions contemplated by this Agreement;

 

(b)           it has been advised that the Agents and their respective
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that the Agents have no
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

 

(c)           it waives, to the fullest extent permitted by law, any claims it
may have against the Agents for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Agents shall have no liability (whether
direct or indirect) to the Company in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including stockholders, employees or creditors of the Company.

 

Except as otherwise provided herein, all statements, requests, notices and
agreements hereunder shall be in writing, and shall be deemed to have been duly
given if mailed or transmitted by any standard form of telecommunication.
Notices to the Agents shall be directed as follows: if to Sandler O’Neill &
Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, NY 10020,
Attention: General Counsel; if to Evercore Group L.L.C., 55 East 52nd Street,
36th Floor, New York, NY 10055; if to SunTrust Robinson Humphrey, Inc., 3333
Peachtree Road NE, 11th Floor, Atlanta, GA 30326, Attention: Equity Capital
Markets; if to BB&T Capital Markets, a division of BB&T Securities, LLC, Capital
Markets Syndicate Desk, 901 East Byrd Street, Suite 300, Richmond, VA 23219; if
to Fifth Third Securities, Inc., 424 Church Street, Maildrop: UTFC6B, Nashville,
TN 37219; if to Janney Montgomery Scott LLC, 1717 Arch Street, 22nd Floor,
Philadelphia, PA 19103; and with respect to each notice to any Agent a copy (for
informational purposes only) to Morrison & Foerster LLP, 2000 Pennsylvania
Avenue, NW Suite 6000, Washington, D.C. 20006, Attention: Justin R. Salon, Esq.;
and if to the Company shall be delivered or sent by mail to Community Healthcare
Trust Incorporated, 3326 Aspen Grove Drive, Suite 150, Franklin, Tennessee
37067, Attention:

 

22

--------------------------------------------------------------------------------


 

Timothy G. Wallace, with a copy (for informational purposes only) to Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, 211 Commerce Street, Suite 800,
Nashville, Tennessee 37201, Attention: Tonya Mitchem Grindon. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

 

14.          This Agreement shall be binding upon, and inure solely to the
benefit of, the Agents, the Company and, to the extent provided in Sections 9
and 11 hereof, the officers and directors of the Company and each person who
controls the Company or the Agents, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares shall be deemed a successor or assign by reason merely of such purchase.

 

15.          Time shall be of the essence of this Agreement. As used herein, the
term “business day” shall mean any day when the Commission’s office in
Washington, D.C., is open for business.

 

16.          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

 

17.          This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
instrument.

 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
among the Agents and the Company.

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

COMMUNITY HEALTHCARE TRUST INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy G. Wallace

 

 

 

 

 

 

Name:

Timothy G. Wallace

 

 

 

 

 

 

Title:

Chief Executive Officer and President

 

 

 

 

 

 

 

 

Accepted as of the date hereof:

 

 

 

 

 

 

 

SANDLER O’NEILL & PARTNERS, L.P.

 

 

 

 

 

By:

Sandler O’Neill & Partners Corp.,

 

 

 

the sole general partner

 

 

 

 

 

 

By:

/s/ Robert A. Kleinert

 

 

 

 

 

 

Name:

Robert A. Kleinert

 

 

 

 

 

 

Title:

An Officer of the Corporation

 

 

 

23

--------------------------------------------------------------------------------


 

EVERCORE GROUP L.L.C.

 

 

 

 

 

 

By:

/s/ Martin J. Cicco

 

 

 

 

 

 

Name:

Martin J. Cicco

 

 

 

 

 

 

Title:

Senior Managing Director

 

 

 

 

 

 

 

 

 

SUNTRUST ROBINSON HUMPHREY, INC.

 

 

 

 

 

 

By:

/s/ Keith Carpenter

 

 

 

 

 

 

Name:

Keith Carpenter

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

BB&T CAPITAL MARKETS, A DIVISION OF BB&T SECURITIES, LLC

 

 

 

 

By:

/s/ Reid Burford

 

 

 

 

 

 

Name:

Reid Burford

 

 

 

 

 

 

Title:

MD Corp. Services

 

 

 

 

 

 

 

 

 

FIFTH THIRD SECURITIES, INC.

 

 

 

 

 

 

By:

/s/ Michael E. Ryan

 

 

 

 

 

 

Name:

Michael E. Ryan

 

 

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

JANNEY MONTGOMERY SCOTT LLC

 

 

 

 

 

 

By:

/s/ David Lau

 

 

 

 

 

 

Name:

David Lau

 

 

 

 

 

 

Title:

Managing Director

 

 

 

Signature Page to the Sales Agency Agreement

 

24

--------------------------------------------------------------------------------


 

Schedule 2(k)

 

Significant Subsidiaries

 

The following are the only subsidiaries of the Company that meet the definition
of “significant subsidiary” (as such term is defined in Rule 1-02 of Regulation
S-X):

 

·                  The Operating Partnership

·                  CHCT Florida, LLC

·                  CHCT Illinois, LLC

·                  CHCT Louisiana, LLC

 

25

--------------------------------------------------------------------------------